Citation Nr: 0001574	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  98-12 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York




THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of a 
cataract of the left eye.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for bilateral 
glaucoma.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision of the RO.  

The Board notes that in the veteran's brief on appeal his 
representative stated that the veteran's July 1997 written 
statement included a request for an increased evaluation for 
his service connected disability (ptosis).  This additional 
claim is referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  In April 1983, the RO denied the veteran's original 
claims of service connection for residuals of a cataract of 
the left eye and glaucoma.  

2.  The veteran received notice of the April 1983 decision, 
as well as his appellate rights, and did not file a timely 
appeal.  

3.  In December 1992, the RO granted service connection for a 
ptosis as secondary to a left eyelid laceration.  

4.  In December 1997, the RO determined that new and material 
evidence had not been submitted to reopen the claims of 
service connection for residuals of a cataract of the left 
eye and glaucoma.  

5.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claims 
has been associated with the claims folder since the April 
1983 RO decision.  

6.  The veteran's claim of service connection for residuals 
of a cataract of the left eye is plausible.  

7.  The veteran's claim of service connection for glaucoma is 
plausible.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted for the 
purposes of reopening the veteran's claim of service 
connection for residuals of a cataract of the left eye.  38 
U.S.C.A. §§ 5107, 5108, 7104, 7105 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.156(a) (1999).  

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for residuals of a cataract of 
the left eye.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303 (1999).  

3.  New and material evidence has been submitted for the 
purposes of reopening the veteran's claim of service 
connection for glaucoma.  38 U.S.C.A. §§ 5107, 5108, 7104, 
7105; 38 C.F.R. § 3.156(a).  

4.  The veteran has submitted evidence of a well-grounded 
claim of service connection for glaucoma.  38 U.S.C.A. 
§§ 1110, 5107, 7104; 38 C.F.R. § 3.303.  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  New and material evidence

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement (NOD) 
within one year from the date of mailing of notice of the 
result of the initial disallowance.  38 U.S.C.A. § 7105(a), 
(b).  If a NOD is filed within the one-year period, the RO 
shall issue a Statement of the Case.  38 U.S.C.A. § 7105(d).  
The veteran is provided a period of 60 days (or the remainder 
of the one-year period from the date of mailing of the notice 
of the determination being appealed) to file the formal 
appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b).  In 
the absence of a perfected appeal, the RO's decision becomes 
final, and the claim will not thereafter be reopened or 
allowed, except as otherwise provided.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103 (1999).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) summarized the analysis in determining 
whether evidence is new and material in Evans v. Brown, 
9 Vet. App. 273 (1996).  VA must first determine whether the 
newly presented evidence is "new," that is, not of record 
at the time of the last final disallowance of the claim and 
not merely cumulative of other evidence that was then of 
record.  If new, the evidence must be "probative" of the 
issue at hand.  However, there is no longer a requirement 
that, in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
must create a reasonable possibility that the outcome of the 
case on the merits would be changed.  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

In April 1983, the RO denied the veteran's claims of service 
connection for residuals of a left eye cataract and glaucoma.  
The veteran received an April 1983 notice of the decision as 
well as his appellate rights.  He did not file a NOD.  As the 
veteran did not file a NOD within one year of the April 1983 
notice of the April 1983 rating decision, the decision became 
final.  

In December 1992, the RO granted service connection for a 
ptosis, as secondary to an in-service laceration of the 
veteran's left eyelid.  The Board observes that the veteran's 
July 1991 claim for VA benefits included a claim of service 
connection for an "eye condition" which he had been treated 
for at the VA Medical Center (MC) in Buffalo, New York.  
Although the December 1992 rating decision noted that the 
veteran had received treatment for a left eye cataract and 
glaucoma, the decision did not specifically state whether 
service connection was granted or denied for those 
disabilities.  

At the time of the April 1983 rating decision, the evidence 
consisted of private medical evidence and the veteran's 
statements.  

The evidence submitted subsequent to the April 1983 rating 
decision includes the veteran's service medical records, VA 
medical records, statements from the veteran and private 
medical evidence.  

The service medical records contained a March 1952 treatment 
report which noted that the veteran had received a laceration 
wound to his left upper eyelid after walking into a door and 
breaking his glasses.  

The record also included VA outpatient treatment reports from 
April 1988 to August 1991 which indicated that the veteran 
had received treatment for various eye disabilities, 
including a ptosis, cataract removal and glaucoma.  

In a July 1997 written statement, the veteran requested that 
the RO reevaluate his claim of service connection for an eye 
disability.  Also, in a September 1997 written statement, the 
veteran detailed his most recent symptoms, which included 
extremely watery eyes, pressure and "black floaters" in his 
eyes as well as occasional pus and matter accumulation in his 
eyes.  The veteran also indicated that he had had cataracts 
removed from his left eye in 1981 and from his right eye in 
1988.  

Additionally, the veteran stated, in a March 1998 NOD, that 
his service connected eye disability caused pressure, 
irritation and watering of his left eye.  The veteran also 
indicated that he had discussed this with physicians at the 
VA facility in Buffalo, New York.  The veteran also 
submitted, with his March 1998 NOD, copies of a 1976 medical 
pamphlet by John H. Park, M.D., Questions and Answers about 
CATARACTS, which stated that, although most cataracts were 
caused by the normal aging process, cataracts could also 
develop after an injury to an eye.  

In the veteran's June 1998 substantive appeal, he indicated 
that, in the December 1992 rating decision, a key statement 
from his private physician had been omitted.  Specifically, 
the veteran indicated that the December 1992 rating decision 
relied on the March 1983 report from his private physician, 
which noted that he had had a cataract removed from his left 
eye and surgery on his left eye for glaucoma, only insofar as 
it stated that the physician was unable to specifically state 
if the current eye disability was due to the in-service 
injury.  The veteran stated that the December 1992 rating 
decision did not mention that the physician had also stated 
that it was certainly well known that that direct eye trauma 
could cause damage which might not be apparent for many 
years.  

For clarity, the Board observes that the veteran's private 
physician, in his March 1983 report, said, "I am unable to 
specifically state if this problem he has had with his eye 
now is related to the injury in 1951 but certainly it is well 
known that direct trauma to the eye can cause damage that 
will not be apparent for many years."  In discussing this 
evidence, the RO, in its December 1992 rating decision, said, 
"The physician indicated that he was unable to specifically 
state if this problem was related to the in service injury."

The Board finds that the veteran's new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  The evidence is certainly 
new, as it was not of record at the time of the April 1983 
rating decision.  Furthermore, it is material as it is 
probative of the issue of service connection.  See 38 C.F.R. 
§ 3.303.  Thus, the Board finds that new and material 
evidence has been submitted to reopen the claims of service 
connection for residuals of a left eye cataract and glaucoma.  


II.  Well groundedness

As the veteran's claims have been reopened, the Board must 
now determine whether, based upon all the evidence of record 
in support of the claims, presuming its credibility, the 
reopened claims are well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).  

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The Court has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In light of the medical evidence from the veteran's private 
physician indicating that, although he could not specifically 
state that his eye disability was related to the in-service 
injury, it was certainly well known that direct eye trauma 
could cause damage that might not be apparent for many years, 
the Board finds the claims of service connection for 
residuals of a cataract of the left eye and service 
connection for glaucoma to be well grounded.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(b).  



ORDER

As new and material evidence has been received to reopen the 
claims of service connection for residuals of a cataract of 
the left eye and glaucoma and the claims are well grounded, 
the appeal is allowed to this extent, subject to further 
action as discussed hereinbelow.  




REMAND

The Board observes that the veteran's representative 
indicated, in a January 1999 brief on appeal, that the 
veteran had received VA treatment related to his left eye and 
that records of that treatment were not associated with the 
claims folder.  The Board observes that the most recent VA 
medical records associated with the claims folder is an 
October 1992 report of VA visual examination.  

The veteran claims in his March 1998 NOD, that he had 
requested, but had not received, a copy of a VA report of an 
October 1992 eye examination that he underwent at a VA clinic 
in Rochester, New York.  

The Board observes that the December 1992 rating decision 
lists an October 1992 examination report from the VA Medical 
Center (MC) in Buffalo, New York, as evidence considered.  

Given the imprecise nexus medical evidence of record, the 
veteran should be afforded a VA examination in order to 
determine if the etiologies of his current disabilities are 
likely related to service or if his claimed disabilities are 
aggravated by the service connected ptosis.  

In light of the action taken hereinabove, the Board notes 
that de novo review of the veteran's claims of service 
connection by the RO is required.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

All indicated development should be undertaken in this 
regard, including examinations to determine the etiologies of 
his current disabilities.  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should take appropriate steps 
in order to contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
any eye disabilities.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, to specifically include 
records of VA treatment since October 
1992, which have not been previously 
secured.  

2.  The RO should clarify whether the 
October 1992 VA report associated with 
the claims file is actually the claimed 
Rochester, New York VA report and, if it 
is, provide the veteran with a copy.  If 
the RO determines the October 1992 VA 
report which is associated with the 
claims file is not the Rochester, New 
York VA report, the RO should obtain a 
copy of the report, associate it with 
the claims folder and provide a copy to 
the veteran.  

3.  Then, the RO should schedule the 
veteran for a VA examination to determine 
the likely etiologies of the cataract of 
the veteran's left eye and glaucoma.  All 
indicated tests must be conducted.  The 
claims folder must be made available to 
and reviewed by the examiner prior to the 
requested study.  Based on the 
examination and review of the case, the 
examiner should provide an opinion as to 
the likelihood that the veteran's 
cataract of the left eye and glaucoma are 
due to disease or injury in service.  The 
examiner should also provide an opinion 
as to the degree to which, if any, the 
veteran's cataract of the left eye and 
glaucoma are aggravated by the veteran's 
service connected ptosis.  A complete 
rationale for any opinion expressed must 
be provided.  The examination report 
should be associated with the claims 
folder.  

4.  After undertaking any necessary 
development, the RO should conduct a de 
novo review of the veteran's claims.  Due 
consideration should be given to all 
pertinent laws and regulations.  If the 
benefits sought on appeal are not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); Kutscherousky v. West, 12 Vet. App. 369 (1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 



